DETAILED ACTION

Status of Claims

Claims 1-5, 9-16 & 19-25 are currently pending and have been examined in this application.  This FINAL communication is in response to the amendment submitted on 5/6/22. 
The terminal disclaimer for 16400710 has been filed on 10/27/21.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Information Disclosure Statement

The information disclosure statements (IDS) submitted on 11/9/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Response to Arguments

Applicant's arguments filed regarding 101 have been fully considered but they are not persuasive. 


Issue #1
Applicant: “The examiner states that the claims are directed to a method of organizing human 
activity. Office Action, p. 11. Specifically, the examiner identifies "monitoring a transaction lifecycle by reporting transaction status" as the purported abstract idea to which the claim is directed. Id. Applicant respectfully disagrees. As a threshold matter, while financial transactions may reasonably characterized as "commercial or legal interactions," computer-based systems and methods for monitoring such transactions are not themselves commercial or legal interactions. In other words, while a method of human activity might be recited in the claims which Applicant does not concede), the claims are not directed to it. Rather, the claims are directed to a specific technical approach to monitoring the progress of financial transactions through a computer-based financial transaction processing system. Furthermore, the claims are directed to an improvement in such systems, and thus integrate any underlying abstract ideas into a practical application. The specification describes a technical problem that is solved by the claimed invention. See Specification, [0021]. Specifically, many transaction processing systems use legacy technology for which modification of the transaction processing code is impractical or impossible. See id. The claims when considered as a whole are directed to using aspect oriented programing to provide an improved transaction processing system, within the limitations imposed the legacy technology, that provides more granular information about the status of transactions during processing than was previously possible. In other words, the improvement is in the transaction processing system itself, and what data is made available to the user, not in transactions themselves. Applicant has further clarified the technical nature of the improvement by amending the claims to specify that14 the monitoring data includes timestamps indicating when at least some of the transaction processing steps began and were completed. The examiner acknowledges that the claimed approach to extracting transaction status information and providing a report is novel and nonobvious. Office Action pp. 5-6. Specifically, the examiner acknowledges that the prior art does not teach at least using monitoring data (extracted from a transaction processing system using advices) to infer that a first transaction processing step, for which there is no current status data, completed successfully if the extracted monitoring data indicates that a second transaction processing step, expected to occur after the first transaction processing step, completed successfully. Office Action, p. 5. As explained above, this improvement is to the transaction processing system itself not the transactions being processed. In other words, the improvement that makes the claims distinguishable over the prior art is an improvement in the technology of transaction processing systems, not an improvement in financial transactions themselves. 

Examiner:  The abstract idea of monitoring a transaction lifecycle by reporting transaction status still falls under a certain method of organizing human activity (fundamental economic practice or commercial or legal interaction).  The monitoring of transactional data involves at least a commercial interaction (transaction), as well as a fundamental economic practice (mitigating risk).  Turning to step 2a prong 2, the use of AOP (aspect oriented programming) is not enough to integrate into a practical application.  Per the 101 rejection below, the apply-it standard has not been overcome, however applicant is welcome to contact the Examiner by telephone in an effort to advance compact prosecution.  

No Prior Art rejection

Claims 1-5, 9-16 & 19-25 overcome 35 U.S.C. 102/103 for the following reasons:  

Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

determine that the retrieved monitoring data does not include the current status of a first processing step of the plurality of processing steps; determine that the retrieved monitoring data includes an indication that a second processing step of the plurality of processing steps was successfully completed, the second processing step occurring after the first processing step according to an expected series of steps for processing the transaction; and in response to the second processing step having completed successfully, indicate the first processing step as having completed successfully

The closest prior art of record includes:

Eberle (US 20120330805) provides an electronic invoice and payment system with graphic invoice approval and payment status reporting.

Katyal (US 20190014177) provides a system and method for automated data reconciliation processing pertaining to invoice payment updates/status via data movement from multiple servers. 

Morris (US 20180356964) provides a method for integrating configuration and management of applications, devices and operating environments and allowing different operating instances to access different portions of a transaction with the use of AOP (application oriented programming).




Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9-16 & 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a system or method, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified system Claim 1 as the claim that represents the claimed invention for analysis and is similar to method Claim 15 & system Claim 20.  Claim 1 recites the limitations of (additional elements emphasized in bold and are considered to be parsed from the remaining abstract idea): 


a monitoring data database configured to store monitoring data for transactions, wherein at least some of the transactions have monitoring data generated by multiple processing systems; at least one computing device, each of the at least one computing device including at least one processor and a memory containing processor executable modules that include: a report generation module configured to: receive a status request for a transaction; retrieve monitoring data for the transaction from the monitoring data database; identify a current status of the transaction at each of a plurality of processing steps based on the retrieved monitoring data, wherein the monitoring data includes data extracted by advices using aspect-oriented programming, each advice applied before or after a corresponding one of the plurality of processing steps, the monitoring data further including timestamps indicating times at which at least some of the transaction processing steps began and times at which at least some of the transaction processing steps were completed; and generate a report based on the current status of the transaction at each of the plurality of processing steps, the report comprising a timeline including geometric shapes corresponding to the plurality of processing steps, a visual property of each geometric shape indicating the current status of the corresponding processing step, wherein the report generation module being configured to generate the report comprises being configured to: determine that the retrieved monitoring data does not include the current status of a first processing step of the plurality of processing steps; determine that the retrieved monitoring data includes an indication that a second processing step of the plurality of processing steps was successfully completed, the second processing step occurring after the first processing step according to an expected series of steps for processing the transaction; and in response to the second processing step having completed successfully, indicate the first processing step as having completed successfully; and a graphical user interface (GUI) module configured to provide the report generated by the report generation module for display in a GUI.




which is a process that, under its broadest reasonable interpretation, covers performance of the limitation(s) as a Certain method of organizing human activity (fundamental economic practice or commercial or legal interaction) of monitoring a transaction lifecycle by reporting transaction status.  

If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as a certain method of a fundamental economic practice or commercial or legal interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  


Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  The database, processing systems, processor, memory, computing device, advices using AOP, modules and GUI in Claim 1 (as well as the transaction monitoring system & computer of Claim 15 and non-transitory CRM of Claim 20) are just using generic computer components.   The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  The dependent claims do not include any additional elements (including Claim 2 & 16 – mapping data database – which is just a computer tool used to implement the abstract idea; Claims 3 & 5 – ingestion module -  which is just a computer tool used to implement the abstract idea) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, the aforementioned claims are not patent-eligible.
 

Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	


Linkous (US 10033611) describes a transaction management platform that performs end-to-end tracking of transactions.  

Kew (US 20140282430) provides a method to implement crosscutting functionality with aspect oriented programming and generating data frames with time stamps at the beginning and end of each routine.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046. The examiner can normally be reached M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695